TENNESSEE BUREAU OF WORKERS’ COMPENSATION CLAIMS
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS

TERRENCE MOORE, ) Docket No. 2019-08-0765
Employee, )

V. )

YRC, INC., ) State File No. 49951-2017
Employer, )

And )

OLD REPUBLIC INS. CO., ) Judge Deana C. Seymour
Carrier. )

 

COMPENSATION HEARING ORDER GRANTING SUMMARY JUDGMENT

 

This case came before the Court on YRC’s Motion for Summary Judgment. The
issue is whether Mr. Moore’s claim is barred by the statute of limitations. For the reasons
below, the Court holds this claim is barred and grants YRC’s motion.

Claim History

Mr. Moore suffered work-related injuries after a motor vehicle accident on July 1,
2017. YRC accepted the claim and provided medical treatment. After Mr. Moore missed
a medical appointment in April 2019, YRC filed a Petition for Benefit Determination
(PBD) on July 22. Mr. Moore’s last visit to an authorized provider occurred on May 7,
2018, and YRC made its last voluntary payment on June 11, 2018. The parties ultimately
reached a settlement. However, Mr. Moore backed out of the setthement before court
approval.

Afterward, Mr. Moore’s attorney filed a Motion to Withdraw and a Request for
Scheduling Hearing. On December 11, the mediator filed a Dispute Certification Notice.
The Court granted Mr. Moore’s attorney’s Motion to Withdraw and set a Scheduling
Hearing, but Mr. Moore did not appear.

By that time, YRC had filed this Motion for Summary Judgment. It also filed a
statement of undisputed facts with record citations, a supporting brief, and proof of
service to Mr. Moore with a copy of Tennessee Rules of Civil Procedure 56. The Court
set the motion for hearing on February 27, 2020. Mr. Moore failed to respond to the
motion or appear for the hearing.

YRC argued Mr. Moore’s claim is barred by the statute of limitations because he
failed to file a PBD within a year of YRC’s last voluntary payment.

Law and Analysis

The Court recognizes Mr. Moore has chosen to represent himself, as is his right.
However, unrepresented litigants must comply with the same standards to which
represented parties must adhere. Watson v. City of Jackson, 448 S.W.3d 919, 926 (Tenn.
Ct. App. 2014). This includes complying with the same substantive and procedural rules
that represented parties are expected to observe. Hessmer v. Hessmer, 138 S.W.3d 901,
903 (Tenn. Ct. App. 2003). Here, Mr. Moore did not respond to YRC’s motion as
required by Tennessee Rules of Civil Procedure 56.03. Thus, the Court considers YRC’s
motion and statement of material facts unopposed.

Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” Tenn. R. Civ. P. 56.04 (2019). As the moving party, YRC
must do one of two things to prevail on its motion: (1) submit affirmative evidence that
negates an essential element of the Mr. Moore’s claim, or (2) demonstrate that Mr.
Moore’s evidence is insufficient to establish an essential element of his claim. Tenn.
Code Ann. § 20-16-101 (2019); see also Rye v. Women’s Care Ctr. of Memphis, MPLLC,
477 S.W.3d 235, 264 (Tenn. 2015). If YRC is successful in meeting this burden, Mr.
Moore must then establish that the record contains specific facts upon which the Court
could base a decision in his favor. Id. at 265.

The essential element at issue comes from Tennessee Code Annotated section 50-
6-203(b)(2), which provides:

In instances when the employer has voluntarily paid workers’
compensation benefits, within one (1) year following the accident resulting
in injury, the right to compensation is forever barred, unless a petition for

benefit determination is filed . . . within one (1) year from . . . time the
employer ceased to make payments of compensation to or on behalf of the
employee.

According to Tennessee Code Annotated section 50-6-203(c), “the issuing date of the last
payment of compensation by the employer, not the date of its receipt, shall constitute the
time the employer ceased making payments.”
The undisputed facts conclusively demonstrate that a PBD was not filed until July
22, 2019, which is more than one year from YRC’s last payment of compensation on
June 11, 2018. Thus, YRC met its burden of negating an essential element of the claim.
The burden shifts to Mr. Moore to show that the record contains specific facts upon
which the Court could find in his favor. Since Mr. Moore did not respond to the motion
or provide any additional evidence, the Court is without proof of any applicable
exceptions. Mr. Moore failed to provide any evidence establishing this essential element
of his claim. Thus, the Court holds that YRC is entitled to summary judgment as a matter
of law.

IT IS, THEREFORE, ORDERED as follows:

1. YRC’s Motion for Summary Judgment is granted, and Mr. Moore’s claim is
dismissed with prejudice to its refiling.

2. Absent appeal, this order shall become final thirty days after entry.

3. The Court taxes the $150.00 filing fee to YRC under Tennessee Compilation
Rules and Regulations 0800-02-21-.06 (2019) payable to the Clerk within five
days of this order becoming final.

4. YRC shall prepare and submit the SD-2 with the Clerk within ten days of the date
of judgment.

ENTERED March 2, 2020.

i
7"

%. i
ay L—.,

 

Judge Deana C. Seymour
Court of Workers’ Compensation Claims
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on March 2, 2020.

 

 

 

 

Name Certified Via Service Sent To

Mail Email
Terrence Moore, xX 4450 Sunny Slope Drive
Employee Memphis, TN 38141
Stephen K. Heard, Xx skheard @cclawtn.com

Employer’s Attorney

 

 

 

 

_ Lines Pr Ma (th

Penny Shryi a, Court Clerk
Court of Workers’ Compensation Claims
WC.CourtClerk @ tn.gov

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
altemative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifieen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 
 
 

   
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wc.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CZ Expedited Hearing Order filed on CD Motion Order filed on

C1 Compensation Order filed on Oi Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [o Employerl | Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney’s Email: Phone:

 

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082